Citation Nr: 0427166	
Decision Date: 09/30/04    Archive Date: 10/06/04	

DOCKET NO.  02-16 489	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral Morton's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Upon review of this case, it is unclear whether the veteran 
seeks service connection on a secondary basis for hammertoes 
or other foot disorders.  Inasmuch as these issues have not 
been developed or certified for appellate review, they are 
not for consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


FINDING OF FACT

The veteran currently suffers from bilateral anterior 
metatarsalgia (i.e., Morton's disease).  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for bilateral Morton's 
disease is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5279 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the veteran was, in fact, provided notice in 
correspondence of April 2002, two months prior to the initial 
AOJ decision in June of that same year.  Specifically, in a 
letter of April 2002, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence he 
was required to submit, what evidence VA was responsible for 
securing, and advised to submit any information or evidence 
in his possession.  Additionally, in the June 2002 rating 
decision, and the September 2002 Statement of the Case, as 
well as a Supplemental Statement of the Case in January 2004, 
he was apprised of what the evidence must show to 
substantiate his claim for an increased disability rating.  

While some of the above mentioned documents were provided 
after the unfavorable rating decision, in point of fact, the 
veteran has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a Decision 
Review Officer, or before a Veterans Law Judge at the RO, or 
in Washington, D.C.  In that regard, the veteran was 
scheduled for both an RO and Travel Board hearing, but failed 
to appear for either of those hearings.  Notwithstanding his 
failure to report, he has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  In addition, the veteran was 
given ample time to respond.  Moreover, in resolving his 
appeal the Board will consider all the evidence now of record 
on a de novo basis, and apply the benefit of the doubt 
standard of proof.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, he has been 
fully advised of what is required to substantiate his claim, 
and no additional pertinent evidence appears forthcoming.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
any errors as to the timing of the notice are harmless.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (prejudice is not 
shown if the claimant has been given adequate notice of the 
need to submit evidence or argument on the question being 
considered and an opportunity to submit such evidence and 
argument and to address that question at a hearing).  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes VA treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issue currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1,369 (Fed. Cir. 2004).

The claimant has had sufficient notice of the type of 
information needed to support his claim, and of the evidence 
necessary to complete the application.  Accordingly, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issue on appeal.




Factual Background

VA outpatient treatment records covering the period from 
March to November 2001 show treatment primarily for various 
unrelated medical problems.  In an entry of March 2001, it 
was noted that there was some deformity of the veteran's left 
3rd and 4th toes, and of the right 3rd and 4th toes, with 
pain in the right second toe, but no tinea.  

On VA examination of the feet conducted in April 2002, the 
veteran gave a history of pain in both feet for the past 10 
years.  Reportedly, the veteran had undergone surgery for a 
hammertoe on his left foot, and had a bone removed from his 
right little toe.  According to the veteran, he continued to 
experience pain in both feet which became worse with any type 
of increased exertion or activity.  Noted at the time of 
examination was that the veteran's foot pain was particularly 
bad when he walked long distances.  An additional complaint 
consisted of a callus on the top of the veteran's left fourth 
toe.  The veteran denied any ulcerations, but claimed that 
the callus became worse whenever he wore shoes for a 
prolonged period of time.  Reportedly, the veteran had been 
having problems with calluses "on and off" for the past 10 
years.

On physical examination, sensation was intact to pinprick and 
to all modalities.  Gait and coordination were similarly 
within normal limits.  Range of motion of the bilateral feet 
and ankles showed plantar flexion to 50 degrees, with 
dorsiflexion to 20 degrees, supination to 60 degrees, and 
pronation to 30 degrees.  At the time of examination, there 
was no pain on range of motion of the bilateral ankles.  Toe 
extension of the lateral four toes was as follows:  
metatarsophalangeal of 40 degrees, proximal interphalangeal 
of 0 degrees, distal interphalangeal of 30 degrees, great toe 
metatarsophalangeal of 70 degrees, and interphalangeal of 
0 degrees, with toe flexion of the lateral four toes of the 
metatarsophalangeal of 40 degrees, of the proximal 
interphalangeal of 35 degrees, of the distal interphalangeal 
of 60 degrees, of the great toe metatarsophalangeal of 45 
degrees, and of the interphalangeal of 90 degrees.  There was 
no pain on range of motion of the veteran's lower legs, 
ankles, or feet.  On examination of the skin, the veteran 
exhibited a callus on the dorsum of his left third toe 
measuring approximately 1 by 1 centimeter, which was well 
healed, with no evidence of any chronic ulceration.  Also 
noted were hammertoes of both feet.  At the time of 
examination, the veteran exhibited tinea pedis and 
onychomycosis of his toenails.  However, sensation was normal 
in both feet.  Further noted was that the veteran had no 
evidence of neurovascular compromise of either of his feet.  
Radiographic studies of both feet revealed evidence of valgus 
of the great toe, though with no fractures, dislocations, or 
degenerative disease, and no metallic foreign bodies.  

During the course of VA outpatient treatment in October 2002, 
there was noted a painful corn on the 5th digit, in 
conjunction with pain in the sub-metatarsal accompanied by 
tingling, and "thick toenails."  Also noted was that the 
veteran had been a "no-show" on multiple occasions in the 
past.  Apparently, the veteran was upset that he had 
undergone surgical treatment of the fifth digit and lesser 
toes, which he felt was causing his present problems.  
Additionally noted was that the veteran had tried special 
shoes and insoles, but that they "did not help."  According 
to the veteran, he "worked on his feet in construction." 

On physical examination, pedal pulses were strongly palpable.  
Neurological evaluation revealed a slight decrease in 
protective sensation in the digits bilaterally.  Muscle 
strength was full, though there was some clawing of the 
lesser digits of both feet.  There was a varus deformity of 
the right fifth toe, as well as a superficial hyperkeratotic 
lesion on the medial aspect of the same toe.  The pertinent 
diagnoses were hammertoes with a corn on the fifth digit, and 
onychomycosis.  Recommended at the time was that the veteran 
utilize a silicone pad, and wear wide shoes.  Additional 
surgery was not recommended due to the fact that the veteran 
had already undergone two previous procedures.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected bilateral Morton's disease.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the reported 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, on VA medical examination in April 2002, 
the veteran's gait and coordination were both within normal 
limits.  There was no pain on range of motion of either of 
the veteran's feet, or of the lower legs and ankles.  
Sensation was normal in both feet, and there was no evidence 
of any neurovascular compromise or ulceration.

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of bilateral anterior 
metatarsalgia, i.e., Morton's disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2003).  This represents the maximum 
schedular evaluation available for service-connected Morton's 
disease.  While it is true that, at present, the veteran 
suffers from a number of other foot disabilities (including 
hammertoes, calluses, and tinea pedis/onychomycosis of the 
toenails), service connection is currently in effect only for 
Morton's disease.  At present, there is no indication that 
the veteran's Morton's disease is of a severity sufficient to 
warrant an extraschedular evaluation.  This is to say that, 
based solely upon symptomatology attributable to Morton's 
disease, it is not shown that the veteran suffers from a 
marked interference with employment and/or frequent periods 
of hospitalization sufficient to warrant the assignment of an 
extraschedular rating.  38 C.F.R. § 3.321(b) (2003).  
Accordingly, his claim for an increased evaluation must be 
denied.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased evaluation for bilateral Morton's disease is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



